DETAILED ACTION
This Final Office Action is in response to Applicant communication filed on 01/05/2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Applicant’s amendment amended claims 1, 2, 6, and 8. Claims 1-4 and 6-8 are pending and rejected as follows. 

Response to Amendment
The 35 U.S.C. 103 rejection(s) of claims 1-4 and 6-8 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot in view of the new grounds of rejection herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the location information includes position information indicating a position scheduled as a destination” however there is insufficient antecedent basis for “the location information” in the claim. Examiner interprets the claim as reciting the method further comprises obtaining location information that includes position information. 
Claim 8 recites “estimating a state of the specific user based on the biometric information” however there is insufficient antecedent basis for “the biometric information” in the claim. Examiner interprets and recommends -- estimating a state of the specific user based on [[the]] biometric information -- be recited.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 
Tsui et al. US 20080249969 A1 hereinafter “Tsui” in view of
Kameyama US 20090247151 A1 hereinafter “Kameyama”. 
Claim 1,
Tsui teaches: An information processing method, comprising: 
obtaining, by receiving from first devices used by device users, lifestyle information which is information on a state of 5operation of each of the first devices; (Tsui: Fig.1, 3, 5-6; [0077] The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0084] As the user proceeds towards The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user. )
estimating characteristics of the device users from the lifestyle information; (Tsui: [0077] The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0015] In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns determined from the usage store, then predictively determines one or more actions that the user is likely to take next, and then initiates one or more processes that facilitate performance of the one or more actions.; [0051]: The intelligent agent component 222 allows the mobile device component 220 to learn from the user's behaviors. These behaviors can suggest patterns related to the user that can facilitate predictive determinations or inferences about what the user will do in a current or future context. For example, where a user regularly accesses news content between 6 a.m. and 7 a.m., the intelligent agent component 222 can learn that this is a user pattern and can use this information to predict that the user will access news content on the mobile device the following morning.; [0052] The mobile device component 220 can further include a profile component 224. The profile component 224 can store information relating to the user's historical contexts.; [0056]; [0075]: the mobile device can track usage patterns, settings, daily life usage of the communications capabilities of the device, user schedule, personal data, sensor data, etc.; [0076] In sum, the invention provides an intelligent agent that is smart enough to present smart actions for the user, manage information for the user, send and receive information to and from appropriate network locations, automatically organizing the user's life, and the like, while continuing to learn what the user wants and needs for an improved user experience over time. As the mobile device learns more about the user, it can automatically and selectively expose a better subset of functionality and services to the user over time (e.g., selecting restaurants at which to set reservations based on the user's food preferences, . . . ). The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user.)
generating control information and providing the control information to a second device, the control information controlling an operation of the second device based on the characteristics estimated, (Tsui: [0063] As the user begins the trip in car 515, getting For example, a remote utility can be available that will allow the mobile device to communicate with the cars computer to preset radio stations, where this is selected by the user, the radio stations in the car can be preset according to user preferences as they map to the local radio station context (e.g., signal strength, music style, . . . ).; [0076] In sum, the invention provides an intelligent agent that is smart enough to present smart actions for the user, manage information for the user, send and receive information to and from appropriate network locations, automatically organizing the user's life, and the like, while continuing to learn what the user wants and needs for an improved user experience over time. As the mobile device learns more about the user, it can automatically and selectively expose a better subset of functionality and services to the user over time (e.g., selecting restaurants at which to set reservations based on the user's food preferences, . . . ). The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user.; in other words Tsui describes learning user preferences through user habits and device usage history and controlling the car’s computer, via communication from the mobile device, to set radio stations based on the learned user 
wherein, in the estimating characteristics of the device users, a difference between the lifestyle information in a first time period and the lifestyle information in a second time period is calculated, and  the characteristics of the device users are estimated in response to the difference, the second time period being different from the first time period and the lifestyle information being usage of the first devices by the device users.  (Tsui: [0052] The mobile device component 220 can further include a profile component 224. The profile component 224 can store information relating to the user's historical contexts. The profile component 224 can thus serve as a repository of information that can be leveraged by the intelligent agent 222 when forming determinations or inferences relating to the user's habits and needs across a wide variety of contexts. The profile component 224 can be populated by user input, input from information source components 230, input from the intelligent agent component 222 itself, and/or input from other components of the mobile device in relation to interactions with remote utility components 210. For example, where an inference is made that the user will need news content between 6 a.m. and 7 a.m., based at least in part on historical information from the profile component 224, and the user accesses motion picture content instead, the profile component 224 can be updated by the intelligent agent component 222 with information relating to the possible development of a new usage pattern.; [0043]: Similarly, where new remote utilities become available or new usage patterns for the user emerge, the user can be unaware of available remote utilities that can fulfill the user's needs.; [0011]: This can further result from patterns or trends in the user's life being present without the user being aware of them. For example, a mobile device user can buy coffee at a particular shop every day without the user ever thinking about other coffee shops providing the same service at a lower price.; [0015] In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns determined from the usage store, then predictively determines one or more actions that the user is likely to take next, and then initiates one or more processes that facilitate performance of the one or more actions.;  [0049];[0051]: These behaviors can suggest patterns related to the user that can he intelligent agent component 222 can learn that this is a user pattern and can use this information to predict that the user will access news content on the mobile device the following morning. This inference can be leveraged to help sort through the numerous news content remote utilities available such that, for example, a news content remote utility that provides the timeliest news content information between 6 a.m. and 7 a.m. can be selected to provide the news content to the user on the mobile device. The intelligent agent component 222 can thus function as an inference engine to predict a user's needs by learning user habits and patterns and presenting the user with options based on this intelligent learning.; [0061]: Where the intelligent agent (e.g., 222 and 322) traverses the belief network, the intelligent agent can learn the behavioral patterns of the user and can form inferences regarding expected future user behaviors.; Fig. 9)
Tsui fails to clearly teach:
obtaining seasonal information; 
Although Tsui describes receiving information used to make inferences from a plurality of information sources, e.g. including weather condition data (Tsui: [0036]), Tsui fails to clearly teach obtaining “seasonal” information.
Kameyama however, in analogous art of providing content based on context, teaches:
obtaining seasonal information; ([0050] The keyword dictionary 321c stores only keywords effective in narrowing down the contents of provision information. For example, keywords should reflect directly the followings: the genres of the information (car accessory, amusement, meal, etc.), kinds of goods or services (tire, skiing, etc.), seasons, or proper nouns (place names, person names, store names, etc.), etc. In the above description about the conversation, such keywords are underlined for highlighting. Thus, if the above conversation are decomposed into words and collated with the keyword dictionary 321c, only the keywords which are underlined are extracted.; [0051]; [0052]: The interest analysis software program 314e stores all the keywords extracted within a predetermined past fixed period; Fig. 12 showing destination  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to modify Tsui’s “method” of controlling device(s) based on estimated user characteristics based on device usage history and inferences or patterns to clearly include obtaining seasonal information, e.g. to estimate user characteristics or interests, to include obtaining seasonal information by combining the information provisioning based on user patterns and context taught by Tsui with the provisioning of information based on user data, including extracted seasonal keyword data, including classifying and providing ranked lists (Fig. 10) of locations according to keywords, e.g. genres and/or seasons, taught by Kameyama in the same field of providing information based on user data/context and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ([0077]; [0065]-[0066]; Abstract; [0036]) describing providing information via a vehicle navigation, the information including locations recommended based on user pattern data and current context, including weather data, and Kameyama ([0098]; Fig. 1, 5, 8; [0007]; [0065]-[0067]; [0070]) describing providing information regarding locations based on user interest including historical data, the results of the combination were predictable (MPEP 2143 A).



Claim 2,
Tsui/Kameyama teach all the limitations of parent claim 1 as described above.
Tsui further teaches: further comprising obtaining location information of one or more specific users whose characteristics estimated are specific characteristics, from among the device users; ([0077]: The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0015]: In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns 
providing, information indicating one or more places where the one or more specific users visited … based on history of the location information.  (Tsui: [0080] A user 610 with a mobile device as herein described can be out for a day of shopping. The user 610 can begin near a bank 620 after finding a great parking spot. The intelligent agent of the mobile device can infer that the user has sufficient funds for a typical shopping day (e.g., based on historical shopping trips to this neighborhood and the user's last cash withdrawal and spending habits). The user can be notified of a sale at a clothing store 630 that they frequent and be offered a special discount to entice them to come in and shop (e.g., the intelligent agent communicates with an advertising remote utility of the clothing store 630 and can forward shopping histories and preferences to the advertising utility based on the user opting in to this type of information sharing).; [0052] The mobile device component 220 can further include a profile component 224. The profile component 224 can store information relating to the user's historical contexts. The profile component 224 can thus serve as a repository of information that can be leveraged by the intelligent agent 222 when forming determinations or inferences relating to the user's habits and needs across a wide variety of contexts. The profile component 224 can be populated by user input, input from information source components 230, input from the intelligent agent component 222 itself, and/or input from other components of the mobile device in relation to interactions with remote utility components 210.; [0083]: The user can be informed of coffee shops 640 (e.g., the closest coffee), 642 (e.g., a favorite coffee shop of the user based on historical data), and shop 644 having Wi-Fi access 646.; [0036])

further comprising providing, information indicating one or more places where the one or more specific users visited for more 20than a predetermined number of times based on history of the location information.  (bold emphasis added)

Kameyama however, in analogous art of providing content based on context, teaches: further comprising providing, information indicating one or more places where the one or more specific users visited for more 20than a predetermined number of times based on history of the location information.  (bold emphasis added) (Kameyama: Fig. 8; [0081] In contrast, when the destination matching the keyword is retrieved at S215, the processing advances to S220. Herein, an internal retrieval process is performed; namely, the retrieval is performed in the contents data in the HDD 121 inside of the vehicle or in-vehicle information output apparatus 534. The visit frequency (i.e., the number of visits) is investigated with reference to the destination visit (destination) history in the output history data 21h in FIG. 9. When the visit frequency is less than a first threshold value X (for example, X=2), the processing advances to S240 directly, at which, the relevant destinations are displayed in a list in the monitor 110 and the selection by the user is urged at S235.; [0082]-[0083] When it is determined at S225 that the visit frequency is equal to or greater than the second threshold value Y, it is determined that the destination outdates for the user, advancing to S230. Herein, an extended retrieval is made which is performed by extending the destinations by the logical addition of the first above-mentioned keyword and a second keyword, which has the second greatest visit frequency. The retrieval result is displayed in a list in the monitor 110 and the selection by the user is urged at S235.)
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to provide information indicating one or more places where the user visited for more than a predetermined number of times based on location history by combining the information provisioning and device control based on user patterns and context taught by Tsui with the provisioning of information based on user data including frequency and relevance taught by Kameyama in the same field of providing information based on user data and estimated interests and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ([0077]; [0065]-[0066]; Abstract) describing providing information via a vehicle navigation, the information including locations 

Claim 4, 
Tsui/ Kameyama teach all the limitations of parent claim 2, as described above. 
Tsui fails to teach: wherein the information indicating the one or more places includes information indicating a category of the one or more places. 
Kameyama however further teaches: wherein the information indicating the one or more places includes information indicating a category of the one or more places. (Kameyama: Fig. 5 and 11A-19; [0065] In contrast, the classification information includes a genre code (JC) and a sub classification code (SC). The genre code is used to classify facilities as destinations with facility kinds such as "restaurant", "amusement facility", "park", "hotel or accommodation", "road related service facility", "convenience store", and "supermarket".; [0066]-[0067])
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to provide information indicating a category of the one or more places by combining the information provisioning and device control based on user patterns and context taught by Tsui with the provisioning of information based on user data including frequency and relevance taught by Kameyama in the same field of providing information based on user data and estimated interests and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ([0077]; [0065]-[0066]; Abstract) describing providing information via a vehicle navigation, the information including locations recommended based on user patterns and current context including user biometrics, and Kameyama ([0098]; Fig. 1, 5, 8; [0007]; [0065]-[0067]; [0070]) describing providing information regarding locations based on user interest including historical data, the locations determined based on relevance associated with the biometric context of individuals, the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Tsui/Kameyama teach all the limitations of parent claim 1.
Tsui further teaches: further comprising: 
obtaining location information of one or more specific users whose characteristics estimated are specific characteristics, from among the device users; ([0077]: The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0015]: In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns determined from the usage store, then predictively determines one or more actions that the user is likely to take next, and then initiates one or more processes that facilitate performance of the one or more actions.; [0065]-[0066]; [0056]: Based on usage and patterns stored in a profile component 324 (which can be the same as, or similar to, profile component 224), and any other information source component 130 (which can be the same as, or similar to, information source component 130, 230) information ISI to ISY (e.g., information, video, audio, body temperature, emotions, pictures, data, location, conditions, etc.), a portion of the intelligent agent component 322 can behave as an inference engine 326 for intelligently making a tailored set of remote utilities (e.g., services, applications, and/or content) available to the user based on what the user is likely to want to do in the future for the given context and conditions. ) 
obtaining sensor information measured by a sensor at a place where the one or more specific users visited;  5estimating a state of the place where the one or more specific users visited based on the sensor information; and providing information indicating the state of the place estimated.   (Tsui: [0036]: Information sources can include environmental sensors, health sensors, information stores, location or positional determinations or inferences, user histories, profiles, video data, audio data, acceleration 

Claim 7,
Tsui/Kameyama teach all the limitations of parent claim 1.
Tsui further teaches: TTsuwherein the location information includes position information indicating a position scheduled as a destination, and the information processing method further comprising:  15specifying a plurality of routes based on the position scheduled to be visited; selecting, according to the characteristics of the device users, a specific route from among the plurality of routes specified; and  20providing information indicating the specific route selected.  (Tsui: [0062]: The intelligent agent can also have populated the mapping remote utility with the location of the user's prescheduled rental car pickup (e.g., by accessing the user's itinerary as an information source) such that as the user accesses the mobile device the user is presented with the option of displaying the map to the rental car counter 510.; [0036]: For example, where a user and their mobile device are stuck in traffic on the way to an important client meeting, a plurality of information sources can provide information such as the GPS location of the user's mobile device, information relating to traffic conditions for one or more routes between the current position and the destination, the current time, the estimated time to arrival, the importance level of the scheduled meeting (e.g., from accessing a user's calendar information), contact phone numbers for the meeting attendees (e.g., from accessing a user's 


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Tsui/Kameyama, as applied to parent claim 2 above, in further view of 
Kramer et al. US 20110093340 A1 hereinafter “Kramer”.
Claim 3,
Tsui/ Kameyama teach all the limitations of parent claim 2 as described above.
Tsui/ Kameyama fails to teach: wherein the information indicating the one or more places includes information indicating ranking or classification of 5the one or more places, the ranking or the classification being based on a total number of the one or more specific users who visited the one or more places.
Although Tsui describes providing information regarding locations based on learned behavior and user context including based on historical data including frequently visited locations (Tsui: [0080]; [0052]; [0083]: The user can be informed of coffee shops 640 (e.g., the closest coffee), 642 (e.g., a favorite coffee shop of the user based on historical data), and shop 644 having Wi-Fi access 646.; [0036]), Tsui fails to describe the information indicating ranking or classification 
Although Kameyama clearly describes providing information indicating relevant place(s) based on visit frequencies including ranking or classifying based on the frequencies (Fig. 8-10; [0080] When it is determined that the keyword is received at S205, a destination including the keyword which is extracted as having the greatest frequency (or greatest repetitions) is to be retrieved from the destination database 21d.; [0081]-[0084] FIG. 10 the ranking or the classification being based on a total number of the one or more specific users who visited the one or more places”
Kramer however, in analogous art of providing location rankings and/or recommendations, clearly teaches: wherein the information indicating the one or more places includes information indicating ranking or classification of 5the one or more places, the ranking or the classification being based on a total number of the one or more specific users who visited the one or more places.  (Kramer: [0585] Attendance Features 1908 are features based on the members in attendance. The Attendance Features 1908 may include Demographic Information, Social Information and Crush Information on members who are checked-in or otherwise known to be at a venue. A member can use a mood definition to rank venues based on their member filters, including filters for their Crush Matches. In FIG. 19, if a member selects (typically by clicking on it with a computer mouse) one of the underlined fields that end with an ellipsis, that opens up a "browse" window where the member may search for and select desired entries from a list of possible entries. Alternately, the member may type in the desired entry name in the box, such as the box 1910, separating each entry with a delimiter such as a comma or semicolon. ; [0596]: Once the geographical region and mood are selected, the member selects Search 2508.; [0598] FIG. 26A is a repeat of FIG. 25 with Search 2600, 2508 highlighted. When selected, the Club Search 2601 menu of FIG. 26B is displayed. In this example, as indicated by the heading 2602, there are 192 clubs that are sorted, where only the first five are displayed (e.g., due to screen space constraints). The club with the highest rank in this example is Dragon Bar 2603, with a ranking (i.e., "closeness match) score of 89% 2604. In this example, to display the next five lower ranked clubs Next 2605 is selected. To display a map showing the geographical location of a club, and optionally other information of interest about the club, a club is highlighted (as Dragon Bar 2603 is highlighted) and Map 2606 is selected. ; [0599] FIGS. 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Tsui /Kameyama’s “method” as described above with respect to parent claim 2 to clearly include providing information indicating a ranking or classification of a place based on the total number of specific users who visited the location in view of Kramer in order to efficiently determine desirable venues (Kramer: [0026]; [0058]; [0059]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Tsui/ Kameyama and Kramer, as described above, in the same field of information provisioning based on user interests or needs and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ( [0080]; [0052]; [0083]; [0036]; [0077]) describing providing information regarding locations based on learned behavior and user context including based on historical data including frequently visited locations and Kameyama (Fig. 8-10; [0080]-[0084] FIG. 10 illustrates an example of a display window for a list, which shows selection buttons 110B for individual destinations in the list in association with the past visit frequencies being distinguishable from each other. For instance, the selection buttons 110B of the destinations are classified in colors according to visit frequencies.) describing providing information indicating relevant place(s) based on visit frequencies including ranking or classifying based on the frequencies, the results of the combination were predictable (MPEP 2143 A).
	

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Tsui et al. US 20080249969 A1 hereinafter “Tsui” in view of 
Kameyama US 20090247151 A1
Aghajanyan et al. US 20130145385 A1.
Claim 8,
Tsui teaches: An information processing method, comprising:  
-91-obtaining, by receiving from first devices used by device users, lifestyle information which is information on a state of operation of each of the first devices; (Tsui: Fig.1, 3, 5-6; [0077] The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0084] As the user proceeds towards coffee shop 642, the user can be notified by the intelligent agent that her larder at home indicates that pasta and bread should be purchased (e.g., the user's larder can act as an information source); [0036]: Information sources can include environmental sensors, health sensors, information stores, location or positional determinations or inferences, user histories, profiles, video data, audio data, acceleration information, or just about any other type of information related to the context of a mobile device or mobile device user.; [0048] Information related to the context of a mobile device user can be communicated from the information source component 130 to the mobile device component 120 to facilitate determinations relating to the appropriateness of remote utility components 110 for fulfilling the needs of the mobile device user. For example, where a fuel sensor in a vehicle functions as an information source component 130 for a user's mobile device 120, the fuel sensor can provide data to the mobile device 120 that the vehicle is low on fuel.; [0073]: As a simple example, based on usage history, the intelligent may determine that when the user opens up the user's contacts to a particular contact, the user calls that contact next 92% of the time.; [0075]: the mobile device can track usage patterns, settings, daily life usage of the communications capabilities of the device, user schedule, personal data, sensor data, etc.; [0076] In sum, the invention provides an intelligent agent that is smart enough to present smart actions for the user, manage information for the user, send and receive information to and from appropriate network locations, automatically organizing the user's life, and the like, while continuing to learn what the The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user. )
estimating characteristics of the device users from the 5lifestyle information; (Tsui: [0077] The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0015] In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns determined from the usage store, then predictively determines one or more actions that the user is likely to take next, and then initiates one or more processes that facilitate performance of the one or more actions.; [0051]: The intelligent agent component 222 allows the mobile device component 220 to learn from the user's behaviors. These behaviors can suggest patterns related to the user that can facilitate predictive determinations or inferences about what the user will do in a current or future context. For example, where a user regularly accesses news content between 6 a.m. and 7 a.m., the intelligent agent component 222 can learn that this is a user pattern and can use this information to predict that the user will access news content on the mobile device the following morning.; [0052] The mobile device component 220 can further include a profile component 224. The profile component 224 can store information relating to the user's historical contexts.; [0056]; [0075]: the mobile device can track usage patterns, settings, daily life usage of the communications capabilities of the device, user schedule, personal data, sensor data, etc.; [0076] In sum, the invention provides an intelligent agent that is smart enough to present smart actions for the user, manage information for the user, send and receive information while continuing to learn what the user wants and needs for an improved user experience over time. As the mobile device learns more about the user, it can automatically and selectively expose a better subset of functionality and services to the user over time (e.g., selecting restaurants at which to set reservations based on the user's food preferences, . . . ). The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user.)
estimating a state of the specific user based on the 10biometric information; (Tsui: [0077] The intelligent agent may also extract demographic information, purchasing patterns, communication patterns, device usage history, location information and/or body or environmental sensor information to identify key potential customers. For instance, within a block of a Starbucks coffee house, Starbucks advertising turns up at the mobile device which has learned that first thing in the morning, the user of the mobile device enjoys coffee between 8 a.m. and 8:30 a.m.; [0015] In another non-limiting embodiment, an intelligent agent component processes the input data for the current context of the mobile device based on usage patterns determined from the usage store, then predictively determines one or more actions that the user is likely to take next, and then initiates one or more processes that facilitate performance of the one or more actions.; [0065] As the user passes the time on the road, health sensors can act as information sources to pass information to the intelligent agent that the user is becoming restless. These health sensors can include heart rate monitors, biofeedback sensors measuring stress, breathing sensors, blood pressure sensors, or other health or emotional state sensors. In response, the intelligent agent can infer, based on the amount of time the user has been driving and the approach of bad weather 517, that the user can benefit from a rest.; [0056]: Based on usage and patterns stored in a profile component 324 (which can be the same as, or similar to, profile component 224), and any other information source component 130 (which can be the same as, or similar to, information source component 130, 230) information ISI to ISY (e.g., information, video, audio, body temperature, emotions, pictures, data, location, conditions, etc.), a portion of the intelligent agent component 322 can behave as an inference engine 326 for intelligently making a tailored set of remote 
generating control information and providing the control information to a second device, the control information controlling an operation of the second device based on the characteristics estimated, (Tsui: [0063] As the user begins the trip in car 515, getting underway quickly thanks to the mapping application and map being at the ready, the intelligent agent can source information from information sources in the car 515. This information can include, for example, accessing the average fuel economy, the amount of fuel in the vehicle, and any mechanical issues that are flagged by the car's computer. Similarly, for example, the intelligent agent can determine current weather conditions by accessing a weather information source, traffic conditions along the planned route (e.g., accessing a traffic information source and the map route selected by the user on the mobile device), and can determine what local radio stations are available (e.g., scanning the broadcast radio stations as an information source, especially if there are radio stations that embed broadcast information in their radio signal that can provide additional information about the stations), among other useful information sources. The intelligent agent can then present the user with access to the information through the mobile device or can present the user with remote utilities related to the user's desires and the information sources gathered. For example, a remote utility can be available that will allow the mobile device to communicate with the cars computer to preset radio stations, where this is selected by the user, the radio stations in the car can be preset according to user preferences as they map to the local radio station context (e.g., signal strength, music style, . . . ).; [0076] In sum, the invention provides an intelligent agent that is smart enough to present smart actions for the user, manage information for the user, send and receive information to and from appropriate network locations, automatically organizing the user's life, and the like, while continuing to learn what the user wants and needs for an improved user experience over time. As the mobile device learns more about the user, it can automatically and selectively expose a better subset of functionality and services to the user over time (e.g., selecting restaurants at which to set reservations based on the user's food preferences, . . . ). The mobile device is thus trained based on user habits and usage history rather than forcing tedious entry of user preferences in advance, which may or may not map well to choices of interest to a particular user.; in other words Tsui describes learning user preferences through user habits and device usage history and controlling the car’s computer, via communication from the mobile device, to set radio stations based on the learned user preferences, i.e. controlling the operation of the car device based on the estimated preferences/habits/characteristics)
wherein, in the estimating characteristics of the device users, a difference between the lifestyle information in a first time period and the lifestyle information in a second time period is calculated, and  the characteristics of the device users are estimated in response to the difference, the second time period being different from the first time period and the lifestyle information being usage of the first devices by the device users.  (Tsui: [0052] The mobile device component 220 can further include a profile component 224. The profile component 224 can store information relating to the user's historical contexts. The profile component 224 can thus serve as a repository of information that can be leveraged by the intelligent agent 222 when forming determinations or inferences relating to the user's habits and needs across a wide variety of contexts. The profile component 224 can be populated by user input, input from information source components 230, input from the intelligent agent component 222 itself, and/or input from other components of the mobile device in relation to interactions with remote utility components 210. For example, where an inference is made that the user will need news content between 6 a.m. and 7 a.m., based at least in part on historical information from the profile component 224, and the user accesses motion picture content instead, the profile component 224 can be updated by the intelligent agent component 222 with information relating to the possible development of a new usage pattern.; [0043]: Similarly, where new remote utilities become available or new usage patterns for the user emerge, the user can be unaware of available remote utilities that can fulfill the user's needs.; [0011]: This can further result from patterns or trends in the user's life being present without the user being aware of them. For example, a mobile device user can buy coffee at a particular shop every day without the user ever thinking about other coffee shops providing the same service at a lower price.; [0015] In another non-limiting embodiment, an intelligent agent component processes the input data for the he intelligent agent component 222 can learn that this is a user pattern and can use this information to predict that the user will access news content on the mobile device the following morning. This inference can be leveraged to help sort through the numerous news content remote utilities available such that, for example, a news content remote utility that provides the timeliest news content information between 6 a.m. and 7 a.m. can be selected to provide the news content to the user on the mobile device. The intelligent agent component 222 can thus function as an inference engine to predict a user's needs by learning user habits and patterns and presenting the user with options based on this intelligent learning.; [0061]: Where the intelligent agent (e.g., 222 and 322) traverses the belief network, the intelligent agent can learn the behavioral patterns of the user and can form inferences regarding expected future user behaviors.; Fig. 9)
Tsui fails to clearly teach:
obtaining seasonal information; 
Although Tsui describes receiving information used to make inferences from a plurality of information sources, e.g. including weather condition data (Tsui: [0036]), Tsui fails to clearly teach obtaining “seasonal” information.
rating, based on a change in the state of the specific user, a place where the specific user was present as indicated by the location information when the state of the specific user has changed;
Although Tsui describes providing location and route recommendations based on user behavior patterns and context ([0077]; [0065]-[0066]; Abstract), Tsui fails to describe providing the information, e.g. place recommendations, based on a rating based on a change in the state of the user at the place, the state being a biometric state 

obtaining seasonal information; ([0050] The keyword dictionary 321c stores only keywords effective in narrowing down the contents of provision information. For example, keywords should reflect directly the followings: the genres of the information (car accessory, amusement, meal, etc.), kinds of goods or services (tire, skiing, etc.), seasons, or proper nouns (place names, person names, store names, etc.), etc. In the above description about the conversation, such keywords are underlined for highlighting. Thus, if the above conversation are decomposed into words and collated with the keyword dictionary 321c, only the keywords which are underlined are extracted.; [0051]; [0052]: The interest analysis software program 314e stores all the keywords extracted within a predetermined past fixed period; Fig. 12 showing destination recommendation candidates based on extracted keywords including seasonal keywords, e.g. “winter”) 
rating… a place where the specific user was present as indicated by the location information …(Kameyama: Fig. 1, 5, 8-10; [0065] In contrast, the classification information includes a genre code (JC) and a sub classification code (SC). The genre code is used to classify facilities as destinations with facility kinds such as "restaurant", "amusement facility", "park", "hotel or accommodation", "road related service facility", "convenience store", and "supermarket". Among them, "restaurant", "road related service faciity", "convenience store" and "supermarket" can be treated as a facility allowing dining or eating and drinking.; [0066] In addition, each genre code is assigned with matching sub classification codes. For instance, with respect to "restaurant", the kinds of the sub classification codes are designated in consideration of the "hospitality" effect such that a destination can be selected in association with a user's physical condition or mental condition. That is, suppose a restaurant which should be suitably selected when a user has a good appetite (especially youth/manhood) and the hunger degree is increased. Such a restaurant may be assigned with a sub classification code having a tendency being full or thick, which gives priority to the feeling of fullness. In contrast, suppose a restaurant which should be suitably selected when a user is not in a good condition and is not in a good appetite (especially woman) (in other words, when a user is not so hungry. Such a restaurant may be assigned with a sub classification code having a tendency being a destination visit history (also referred to as a destination history) indicating the number of visits within a predetermined time period (e.g., one to five years) up to now, in association with visiting date, user name, facility genre classification, and the number of visits. Update of the output history data 21h may be executed when the guidance to the relevant destination is completed by the navigation apparatus. For example, in the update, the destination visit history is written in the output history data 21h, or the number of visits is incremented if the relevant destination is previously existing.; [0082] In contrast, when the visit frequency is equal to or greater than the first threshold value X at S220, the processing advances to S225. At S225, it is then determined whether the visit frequency is equal to or greater than a second threshold value Y (e.g., Y=4). When the visit frequency is less than (i.e., not equal to or greater than) the second threshold value Y, the processing advances to S250. Herein, an extended retrieval is performed which is performed in the genre to which the hit destination belongs (i.e., sub classification code, genre code); thus, a destination not matching the relevant keyword is also included as a retrieval target. The retrieval result is displayed in a list in the monitor 110 and the selection by the user is urged at S235.; [0084] FIG. 10 illustrates an example of a display window for a list, which shows selection buttons 110B for individual destinations in the list in association with the past visit frequencies being distinguishable from each other. For instance, the selection buttons 110B of the destinations are classified in colors according to visit frequencies.; [0083]: Herein, an extended retrieval is made which is performed by extending the destinations by the logical addition of the first above-mentioned keyword and a second keyword, which has the second greatest visit 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to obtain season information and provide information based on a result of the rating on the place to users including the device users via devices owned by the users by combining the information provisioning based on user patterns and context taught by Tsui with the provisioning of information based on user data, including extracted seasonal keyword data, visit frequencies, and relevance including classifying and providing ranked lists (Fig. 10) of locations according to keywords, e.g. genres and/or seasons, and visit frequency taught by Kameyama in the same field of providing information based on user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ([0077]; [0065]-[0066]; Abstract; [0036]) describing providing information via a vehicle navigation, the information including locations recommended based on user patterns and current context, including  user biometrics and location data and Kameyama ([0098]; Fig. 1, 5, 8; [0007]; [0065]-[0067]; [0070]) describing providing information regarding locations based on user interest including historical data, the locations determined based on relevance associated with the biometric context of individuals, the results of the combination were predictable (MPEP 2143 A).

Kameyama fails to clearly teach: 
rating, based on a change in the state of the specific user, a place where the specific user was present as indicated by the location information when the state of the specific user has changed;
Although Kameyama describes categorizing places based on labels associated with physical and mental conditions and recommending locations to users based on their associated interest/condition (Abstract; [0065]-[0067]; Fig. 5, 8), Kameyama fails to describe that the places are rated/categorized based on a state change of a user at the place. 
Aghajanyan however, in analogous art of providing content based on context, teaches: 
rating, based on a change in the state of the specific user, a place where the specific user was present as indicated by the location information when the state of the specific user has changed; (Aghajanyan: Fig. 11; [0182] Block 1110 determines, based on the altered reaction history and at least one of the current contexts, ratings or recommendations for media programs.; [0167] As noted above, the techniques determine ratings and recommendations based on a user's current context and the user's reaction history. This reaction history, however, may be partly based on other user's reactions as noted herein.; [0034] State module 106 receives sensor data and determines, based on the sensor data, states of users 116 in audience 114 (shown at arrow 120). States include, for example: sad, talking, disgusted, afraid, smiling, scowling, placid, surprised, angry, laughing, screaming, clapping, waving, cheering, looking away, looking toward, leaning away, leaning toward, asleep, or departed, to name just a few. ; [0118] As can be readily seen, advertisers, media providers, and media creators can benefit from knowing a user's interest level. Here assume that the interest level is provided over time for Incredible Family, along with demographic information about John Brown. With this information from numerous demographically similar users, a media creator may learn that male adults are interested in some of the adventure content but that most of the comedy portions are not interesting, at least for this demographic group.; [0123] Providing this information to a rating entity can be effective to enable the rating entity to automatically rate the media program for the user.;[0160]; [0172] Block 1008 builds a reaction history for the user based on the initial reaction history for the user and the similar reaction histories for the other users, the reaction history enabling a rating or recommendation of media program for which reactions of the user have not yet been received to be provided based on a current context of the user. Concluding the example, here based on Joe's reactions in these similar contexts with other users having similar reactions in same or similar contexts, context module 214 builds a reaction history that takes into account these other user's reactions. Thus, if Bill, when watching movies with his eight-year-old daughter reacted similarly to some programs that Joe also watched, context module 214 may alter Joe's reaction history such that a program Bill watched with his daughter that Joe has not yet watch with Olivia will be more or less-highly rated or recommended based on Bill's reaction. ; [0183]: Block 1112 provides the ratings or recommendations. Block 112 may provide a single recommendation or multiple ratings and/or recommendations. The provision may simply play the most -recommended or a set of recommended media (e.g., 
At the time of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Tsui/Kameyama’s method to include rating locations based on how a user reacts, i.e. how their biometric state changes, and then providing information regarding that location based on the rating to other users, e.g. similar users or having similar context in view of Aghajanyan in order to improve the predictive accuracy of a user's reaction history based on a context in which the user's reactions are sensed and take into account a current context of a user when a request for a rating or recommendation is made thus providing accurate ratings and recommendations (Aghajanyan: Abstract) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to rate locations based on how a user reacts and then providing information regarding that location based on the rating to other users, e.g. similar users or having similar context, by combining the information provisioning based on user patterns and context, including providing information on content/locations corresponding to mental or physical conditions of the user taught by Tsui/Kameyama with the rating of content based on prior users’ reactions to content taught by Aghajanyan in the same field of providing information based on user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tsui ([0077]; [0065]-[0066]; Abstract) describing providing location recommendations based on user patterns and current context including user biometrics and providing utility/location refinement based on trends in wider groups of mobile 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ploix et al. US 20130041478 A1 describing system and method for managing services in a living place including predicting anticipative plans of set-points for configurable services. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624